Exhibit Explanatory Note:We are updating Item 6. Selected Financial Data, Item 7. Management’s Discussion and Analysis, and Item 8. Financial Statements and Supplementary Data of our Annual Report on Form 10-K for the year ended December 31, 2008, filed on February 26, 2009, as supplemented on our Current Report on Form 8-K, filed on September 28, 2009, in order to present the Arizona and Bluegrass power generationfacilities as discontinued operations for all periods presented.Unaffected items of our Annual Report on Form 10-K for the year ended December 31, 2008, as previously supplemented, have not been repeated in this Current Report on Form 8-K. Item 6.Selected Financial Data The selected financial information presented below was derived from, and is qualified by reference to, our Consolidated Financial Statements, including the notes thereto, contained elsewhere herein.The selected financial information should be read in conjunction with the Consolidated Financial Statements and related notes and Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Dynegy’s Selected Financial Data Year Ended December31, 2008 2007 2006 2005 2004 (in millions, except per share data) Statement of Operations Data (1): Revenues $ 3,324 $ 2,918 $ 1,758 $ 2,004 $ 2,250 Depreciation and amortization expense (346 ) (306 ) (208 ) (199 ) (211 ) Impairment and other charges — — (9 ) (46 ) (78 ) General and administrative expenses (157 ) (203 ) (196 ) (468 ) (330 ) Operating income (loss) 744 576 220 (826 ) (52 ) Interest expense and debt conversion expense (427 ) (384 ) (631 ) (389 ) (453 ) Income tax (expense) benefit (90 ) (140 ) 116 391 152 Income (loss) from continuing operations 188 105 (242 ) (796 ) (149 ) Income (loss) from discontinued operations (3) (17 ) 166 (92 ) 891 137 Cumulative effect of change in accounting principles — — 1 (5 ) — Net income (loss) $ 171 $ 271 $ (333 ) $ 90 $ (12 ) Net income (loss) attributable to Dynegy Inc. common stockholders 174 264 (342 ) 68 (37 ) Basic earnings (loss) per share from continuing operations attributable to Dynegy Inc. common stockholders $ 0.23 $ 0.13 $ (0.55 ) $ (2.11 ) $ (0.46 ) Basic net income (loss) per share attributable to Dynegy Inc. common stockholders 0.20 0.35 (0.75 ) 0.18 (0.10 ) Diluted earnings (loss) per share from continuing operations attributable to Dynegy Inc. common stockholders $ 0.23 $ 0.13 $ (0.55 ) $ (2.11 ) $ (0.46 ) Diluted net income (loss) per share attributable to Dynegy Inc. common stockholders 0.20 0.35 (0.75 ) 0.18 (0.10 ) Shares outstanding for basic EPS calculation 840 752 459 387 378 Shares outstanding for diluted EPS calculation 842 754 509 513 504 Cash dividends per common share $ — $ — $ — $ — $ — Cash Flow Data: Net cash provided by (used in) operating activities $ 319 $ 341 $ (194 ) $ (30 ) $ 5 Net cash provided by (used in) investing activities (102 ) (817 ) 358 1,824 262 Net cash provided by (used in) financing activities 148 433 (1,342 ) (873 ) (115 ) Cash dividends or distributions to partners, net — — (17 ) (22 ) (22 ) Capital expenditures, acquisitions and investments (640 ) (504 ) (163 ) (315 ) (314 ) 1 December31, 2008 2007 2006 2005 2004 (in millions) Balance Sheet Data (2): Current assets $ 2,803 $ 1,663 $ 1,989 $ 3,706 $ 2,728 Current liabilities 1,702 999 1,166 2,116 1,802 Property and equipment, net 8,934 9,017 4,951 5,323 6,130 Total assets 14,213 13,221 7,537 10,126 9,843 Long-term debt (excluding current portion) 6,072 5,939 3,190 4,228 4,332 Notes payable and current portion of long-term debt 64 51 68 71 34 Series C convertible preferred stock — — — 400 400 Capital leases not already included in long-term debt 4 5 6 — — Total equity 4,485 4,529 2,267 2,140 2,062 (1) The Merger (April 2, 2007) and the Sithe Energies acquisition (February 1, 2005) were each accounted for in accordance with the purchase method of accounting and the results of operations attributable to the acquired businesses are included in our financial statements and operating statistics beginning on the acquisitions’ effective date for accounting purposes. (2) The Merger and the Sithe Energies acquisition were each accounted for under the purchase method of accounting.Accordingly, the purchase price was allocated to the assets acquired and liabilities assumed based on their estimated fair values as of the effective dates of each transaction.Please read note (1) above for respective effective dates. (3) Discontinued operations include the results of operations from the following businesses: · The Arizonapower generation facilities (entered into an agreement on August 9, 2009 to sell); · Bluegrass power generating facility (entered into an agreement on August 9, 2009 to sell); · Heard County power generating facility (sold second quarter 2009); · Calcasieu power generating facility (sold first quarter 2008); · CoGen Lyondell power generating facility (sold third quarter 2007); and · DMSLP (sold fourth quarter 2005). 2 Dynegy Holdings’ Selected Financial Data Year Ended December31, 2008 2007 2006 2005 2004 (in millions, except per share data) Statement of Operations Data (1): Revenues $ 3,324 $ 2,918 $ 1,758 $ 2,004 $ 1,448 Depreciation and amortization expense (346 ) (306 ) (208 ) (199 ) (200 ) Impairment and other charges — — ( 9 ) (40 ) (24 ) General and administrative expenses (157 ) (184 ) (193 ) (375 ) (285 ) Operating income (loss) 744 595 223 (727 ) (188 ) Interest expense and debt conversion expense (427 ) (384 ) (579 ) (383 ) (332 ) Income tax (expense) benefit (138 ) (105 ) 89 372 160 Income (loss) from continuing operations 222 165 (217 ) (723 ) (236 ) Income (loss) from discontinued operations (2) (17 ) 166 (91 ) 809 135 Cumulative effect of change in accounting principles — — — (5 ) — Net income (loss) $ 205 $ 331 $ (308 ) $ 81 $ (101 ) Net income (loss) attributable to Dynegy Holdings Inc. $ 208 $ 324 $ (308 ) $ 81 $ (104 ) Cash Flow Data: Net cash provided by (used in) operating activities $ 319 $ 368 $ (205 ) $ (24 ) $ (160 ) Net cash provided by (used in) investing activities (87 ) (688 ) 357 1,839 (211 ) Net cash provided by (used in) financing activities 146 369 (1,235 ) (734 ) 289 Capital expenditures, acquisitions and investments (626 ) (350 ) (155 ) (169 ) (219 ) December31, 2008 2007 2006 2005 2004 (in millions) Balance Sheet Data (1): Current assets $ 2,780 $ 1,614 $ 1,828 $ 3,457 $ 2,192 Current liabilities 1,681 999 1,165 2,212 1,773 Property and equipment, net 8,934 9,017 4,951 5,323 6,130 Total assets 14,174 13,107 8,136 10,580 10,129 Long-term debt (excluding current portion) 6,072 5,939 3,190 4,003 4,107 Notes payable and current portion of long-term debt 64 51 68 191 34 Capital leases not already included in long-term debt 4 5 6 — — Total equity 4,583 4,620 3,036 3,331 3,191 (1) The Contributed Entities’ assets were contributed to DHI contemporaneously with the Merger.This contribution was accounted for as a transaction between entities under common control.As such, the assets and liabilities were recorded by DHI at Dynegy’s historical cost on Dynegy’s date of acquisition.Please read Note 3—Business Combination and Acquisitions—LS Assets Contribution for further discussion.Additionally, the Sithe Energies assets were contributed to DHI on April 2, 2007.This contribution was accounted for as a transaction between entities under common control.As such, the assets and liabilities were recorded by DHI at Dynegy’s historical cost on Dynegy’s date of acquisition, January 31, 2005.In addition, DHI’s historical financial statements have been adjusted in all periods presented to reflect the contribution as though DHI had owned these assets beginning January 31, 2005.Please read Note 3—Business Combination and Acquisitions—LS Assets Contribution for further discussion. (2) Discontinued operations include the results of operations from the following businesses: · The Arizonapower generationfacilities (entered into an agreement on August 9, 2009 to sell); · Bluegrass power generating facility (entered into an agreement on August 9, 2009 to sell); · Heard County power generating facility (sold second quarter 2009); · Calcasieu power generating facility (sold first quarter 2008); · CoGen Lyondell power generating facility (sold third quarter 2007); and · DMSLP (sold fourth quarter 2005). 3 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations We have updated Item 7—Management’s Discussion and Analysis of Financial Condition and Results of Operations in this Current Report on Form 8-K to provide updated financial information which presents the Arizonaand Bluegrass power generation facilities as discontinued operations for all periods presented, as applicable in our Annual Report on Form 10-K for the year ended December 31, 2008, filed on February 26, 2009, supplemented in our Current Report on Form 8-K filed on September 28, 2009.We have not otherwise updated our financial information or business discussion in this Item 7 for activities or events occurring after the date this information was presented in our 2008 Form 10-K.You should read our Quarterly Reports on Form 10-Q for the periods ended March 31, 2009, June 30, 2009 and September 30, 2009, respectively, and our Current Reports on Form 8-K, including exhibits included herein as Exhibit 99.2 and Exhibit 99.3, and any amendments thereto filed since our 2008 Form 10-K, for updated information. The following discussion should be read together with the audited consolidated financial statements and the notes thereto included in this report. OVERVIEW We are holding companies and conduct substantially all of our business operations through our subsidiaries.Our current business operations are focused primarily on the power generation sector of the energy industry.We report the results of our power generation business as three separate segments in our consolidated financial statements: (i) GEN-MW; (ii) GEN-WE; and (iii) GEN-NE.Because of the diversity among their respective operations, we report the results of each business as a separate segment in our consolidated financial statements.Beginning in the first quarter 2008, the results of our former customer risk management business are included in Other as it does not meet the criteria required to be an operating segment as of January 1, 2008.Accordingly, we have restated the corresponding items of segment information for prior periods.Our consolidated financial results also reflect corporate-level expenses such as general and administrative, interest and depreciation and amortization.Dynegy’s 50 percent investment in DLS Power Development, the dissolution of which will be completed in the first quarter of 2009, is included in Other for segment reporting purposes. In addition to our operating generation facilities, we own an approximate 37 percent interest in PPEA which, through its wholly owned subsidiary, owns an approximate 57 percent undivided interest in Plum Point, a 665 MW coal-fired power generation facility under construction in Mississippi County, Arkansas, which is included in GEN-MW.We also own a 50 percent interest in SCH, which owns an approximate 64 percent undivided interest in Sandy Creek, an 898 MW power generation facility under construction in McLennan County, Texas, which is included in GEN-WE. The following is a brief discussion of each of our power generation segments, including a list of key factors that have affected, and are expected to continue to affect, their respective earnings and cash flows.We also present a brief discussion of our corporate-level expenses.This “Overview” section concludes with a discussion of our 2008 company highlights.Please note that this “Overview” section is merely a summary and should be read together with the remainder of this Item 7.
